HAND, Circuit Judge
(dissenting). Prom my examination of the electrical and metallurgical evidence, it seemed to me, and indeed still seems, that the plaintiff has at least not proved that the defendant welds by a single condensed shot close to the edges of the seam, but that more probably its method is by a cumulation of heat from several diffused shots; the weakest weld being at the highest temperature. Johnston’s patent is very vague at best; but the notion of a single condensed shot, which alone does the welding, permeates it throughout. If so, I cannot quite see how the defendant infringes, though its method certainly had its origin in some parts of the disclosure.-
I have not, however, been able to persuade my brothers to my view, and that inability has, very naturally, I think, added to the doubts which are inevitable under the circumstances. The system which submits such questions to the decision of layman upon the evidence of partisan experts apparently satisfies the profession. I have said elsewhere what I think of it; it would serve no purpose to repeat. As to this complicated case it seems hardly desirable to spread on the books my reasons in detail; they follow in substance the testimony of Waterman and Campbell. I can only say that the plaintiff has not convinced me, and I suppose that that means that I dissent.